DETAILED ACTION
This office action is in response to amendments filed 01/12/2022. Claims 1 and 4 are pending. Claims 2-3 and 5-6 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 & 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
after selecting the first rotor position determining unit, the selecting unit selects the second rotor position determining unit, in place of the first rotor position determining unit, when the current peak value is greater than or equal to a first threshold, and the first current phase is greater than or equal to a second threshold, and wherein, after selecting the second rotor position determining unit, the selecting unit selects the first rotor position determining unit, in place of the second rotor position determining unit, when the current peak value is less than the first threshold, or the second current phase is less than the second threshold..
The closest prior art Tsukamoto et al. JP 2016-051398 via English translation US 20190074781 A1 teaches the selecting unit 30 may be configured to perform selection from (or switching between) the first rotor position determining unit 28 and the second rotor position determining unit 29 based on first current phase β1 obtained by the first rotor position determining unit 28 or second current phase β2 obtained by the second rotor position determining unit 29. For example, the selecting unit 30 may be configured such that the selecting unit 30 selects the first rotor position determining unit 28 when the synchronous motor 11 starts up, and monitors first current phase β1 selected from the data table TA by the first rotor position determining unit 28, and then, the selecting unit 30 selects the second rotor position determining unit 29 when first current phase β1 exceeds a first threshold to switch from the first rotor position determining unit 28 to the second rotor position determining unit 29. In this case, after selecting the second rotor position determining unit 29, the selecting unit 30 monitors second current phase β2 selected from the data table TB by the second rotor position determining unit 29, and if second current phase β2 decreases to or below the first threshold or a second threshold that is less than the first threshold, the selecting unit 30 selects the first rotor position determining unit 28 to switch from the second rotor position determining unit 29 to the first rotor position determining unit 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846